STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

LEVITICUS "            BRIDGETTE"                                                    NO.        2021    CW    1385
STERLING


VERSUS

JOAN    LAPLACE,            CHRISTIAN
BROTHERS          SERVICES            DIB/ P,
CHRISTIAN          BROTHERS            RISK
POOLING          TRUST,         AND    AFFILIATE
                                                                               DECEMBER            30,       2021
CONGREGATION               OF    THE    SISTERS
OF    ST.    JOSEPH,            INC.    AND     OLD

REPUBLIC          INSURANCE            COMPANY




In    Re:          Christian             Brothers           Pooling        Trust,     Joan       LaPlace,        and

                   Congregation                 of     the     Sisters        of     St.        Joseph,        Inc.,

                   applying            for      supervisory writs,             19th       Judicial         District
                   Court,         Parish        of    East    Baton    Rouge,       No.    698363.



BEFORE:            WHIPPLE,            C. J.,    PENZATO       AND    HESTER,       JJ.


        WRIT       GRANTED.              The     portion       of    the    district       court'      s     October
13,    2021       judgment             which     allows       plaintiff,        Leviticus "            Bridgette"

Sterling,              to        videotape            the     additional            medical        examination

granted           by       the     court         is    reversed.             The     additional              medical

examination                ordered        by     the    district       court        is     to    be     conducted

without          recording.


                                                             VGW
                                                             AHP
                                                             CHH




COURT       OF    APPEAL,         FIRST      CIRCUIT




            PUT        C          OF    COURT
                 FOR       HE    COURT